Citation Nr: 1532997	
Decision Date: 08/03/15    Archive Date: 08/11/15

DOCKET NO.  11-33 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for cause of the Veteran's death. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel




INTRODUCTION

The Veteran served on active military duty from May 1968 to March 1970.  He died on October [redacted], 2000.  The Appellant is his surviving spouse.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision issued by the Nashville, Tennessee Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the Appellant's claim for service connection for the Veteran's cause of death.

In August 2013, the Appellant testified before the undersigned Veterans Law Judge (VLJ) at the RO.  A transcript of the hearing is of record.  

In March 2014, the Board remanded this issue for additional development.

The Appellant was previously represented by Robert J. Parker, Attorney at Law.  However, such representation was revoked.  The Appellant has not claimed any other representation.

The Board notes that there is an electronic claims file associated with the Appellant's claim, which contains relevant evidence that will be considered by the Board in this appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a) (2) (West 2014).






FINDINGS OF FACT

1.  The official death certificate shows that the Veteran died in October 2000 and that the immediate cause of death was myocardial infarction due to or as a consequence of hypertension and obesity (fluid retention).  

2.  Service connection was not in effect for any disability at the time of the Veteran's death. 

3.  The Veteran's death was not caused by a disability incurred in or aggravated by service and is not etiologically related to any incident or disease during the Veteran's active service, to include as due to herbicide exposure.


CONCLUSION OF LAW

1.  Service connection for the cause of the Veteran's death is not warranted. 38 U.S.C.A. §§ 1101, 1110, 1116, 1310, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.312 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  

The notice requirements of the VCAA require VA to notify the appellant of any evidence that is necessary to substantiate a claim, as well as the evidence VA will attempt to obtain and which evidence the appellant is responsible for providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, specifically in the context of a § 1310 Dependency and Indemnity Compensation (DIC) claim, the United States Court of Appeals for Veterans Claims (Court) held that section 5103(a) notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  The Court also held that a DIC claim imposes upon VA no obligation to inform a DIC claimant who submits a nondetailed application of the specific reasons why any claim made during the deceased veteran's lifetime was not granted.  Id.   

The Board finds that the notification requirements of VCAA have been satisfied in this case.  In this regard, the Board notes a December 2010 evidentiary development letter, which was issued prior to the January 2011 rating decision, in which the RO advised the Appellant of the evidence needed to substantiate her claim of entitlement to service connection for the cause of the Veteran's death in accordance with Hupp.  Specifically, the December 2010 letter informed the Appellant that to support her claim, the evidence needed to show that the Veteran died while on active duty or that he died from a service-connected injury or disease.  She was asked to provide medical evidence that would show a reasonable probability that the condition that contributed to the Veteran's death was caused by injury or disease that had its onset during or was permanently aggravated by service.  She was informed that such evidence should include treatment records showing when the Veteran was first treated for this condition either during or after service.  

The Appellant was also advised of her and VA's responsibilities under VCAA, to include what evidence should be provided by her and what evidence should be provided by VA.  The letter also advised the appellant as to how VA determines the effective date to be assigned.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board notes that the Veteran's service treatment records are unavailable for review.  As such, the Board recognizes that VA needs to employ a "heightened" duty "to explain its findings and conclusions and to consider carefully the benefit- of-the-doubt rule."  See Cromer v. Nicholson, 19 Vet. App. 215, 217- 18 (2005), quoting O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); see also Russo v. Brown, 9 Vet. App. 46, 51 (1996) (explaining that precedent does "not establish a heightened 'benefit of the doubt,' only a heightened duty of the Board to consider applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision when the veteran's medical records have been destroyed"); see also 38 C.F.R. § 3.159(c) (4).

Pertinent obtainable VA medical records and identified private medical records for which the appellant has submitted proper authorization forms have been obtained and associated with the claims folder.

Per the March 2014 remand instructions, a VA examiner in May 2015 conducted a records review.  The Board finds that the May 2015 VA examination report is adequate for the purpose of determining the claim decided herein.  The report reflects that the VA physician reviewed the claims folder, including the Veteran's post-service medical evidence that has been submitted in connection with the Appellant's claim.  The physician also explained the rationale behind his conclusions through citation to medical principles and the facts of the Appellant's case.  For these reasons, the Board finds that the May 2015 VA record review is adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (defining adequacy with respect to medical examinations and opinions as those providing sufficient detail so that the Board can perform a fully informed evaluation of the claim). 

The Board also notes that per the March 2014 Board remand directives, the RO attempted to verify the Veteran's alleged chemical exposure following the procedures provided in VBA's Adjudication Procedure Manual.  

In light of the above, the Board finds that the RO substantially complied with the March 2014 remand directives, to the extent possible, and no further action in this regard is warranted.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

Also of record and considered in connection with the appeal are the various written statements provided by the Appellant include her August 2013 hearing testimony.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c) (2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation: (1) explain the issues and (2) suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing, the Veterans Law Judge identified the issue on appeal, asked questions and elicited testimony in order to substantiate the claim, and accepted testimony on the matter.  The Veterans Law Judge inquired as to the existence of outstanding medical evidence.  The Appellant was assisted at the hearing by her representative at the time.  The hearing focused on the elements necessary to substantiate the claim.  Thus, there was substantial compliance with the duties set forth in 38 C.F.R. § 3.103(c) (2).

The Appellant has not identified any outstanding, available evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.  

The evidence of record provides sufficient information to adequately evaluate the claim.  Therefore, no further assistance to the appellant with the development of evidence is required, nor is there notice delay or deficiency resulting in any prejudice to the Appellant.  38 U.S.C.A. § 5103A (a) (2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006). 

Laws and Regulations

Service connection may be granted for a disorder resulting from a disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disorder; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the present disorder and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Service connection for the cause of a Veteran's death may be granted if a disability incurred in or aggravated by service was either the principal or contributory cause of death. See 38 C.F.R. § 3.312(a) (2014).

For a service-connected disability to be the principal cause of death, it must singly or with some other condition be the immediate or underlying cause of death, or be etiologically related.  See 38 C.F.R. § 3.312(b) (2014).  For a service-connected disability to constitute a contributory cause, it must contribute substantially or materially to death.  It is not sufficient to show that it casually shared in producing death; rather it must be shown that there was a causal connection.  See 38 C.F.R. §3.312(c) (2014).  In order to be a contributory cause of death, it must be shown that there were "debilitating effects" due to a service-connected disability that made the Veteran "materially less capable" of resisting the effects of the fatal disease or that a service-connected disability had "material influence in accelerating death," thereby contributing substantially or materially to the cause of death.  See 38 C.F.R. § 3.312(c) (1) (2014); Lathan v. Brown, 7 Vet. App. 359 (1995).

Factual Background and Analysis

The Veteran died in October 2000.  His death certificate states that the cause of his death was myocardial infarction due to or as a consequence of hypertension and obesity (fluid retention).  At the time of his death, the Veteran was not service connected for any disabilities.

The Board again notes that the Veteran's service treatment records are unavailable for review.  As such, the Board recognizes that VA needs to employ a "heightened" duty "to explain its findings and conclusions and to consider carefully the benefit- of-the-doubt rule."  See Crome; supra; quoting O'Hare; supra.  

As noted above, the Veteran had military service from May 1968 to March 1970.  However, his active duty did not include service in Vietnam.  The Appellant contends that the Veteran died as a result of chemical exposure that he received during his service.  Specifically, the Appellant testified that the Veteran served at Fort McClellan, Alabama where he was part of the chemical school as he underwent training in biological chemical warfare.   The Appellant testified that while at Fort McClellan, the Veteran handled extensive amounts of chemicals such as Agent Orange, mustard gas and sarin gas.  At her August 2013 hearing, the Appellant presented pictures of the Veteran during his time at Fort McClellan which included one picture of soldiers containing a handwritten note on the back indicating it showed a "mustard gas demonstration."  This photo appears to be authentic insofar as it was taken during the Veteran's period of active duty.

The Appellant also testified that while stationed in Okinawa, Japan, the Veteran worked for a supply company which provided supplies for the operations in Vietnam.  She testified that her husband told her that Agent Orange was stored near his barracks in Okinawa.  She also reported that the Veteran at one time flew from the United States to Okinawa and stopped in Vietnam on the way there.  The Veteran however did not get off of the plane.

Absent affirmative evidence to the contrary, there is a presumption of exposure to herbicides (to include Agent Orange) for all Veterans who served in Vietnam during the Vietnam Era (the period beginning on January 9, 1962, and ending on May 7, 1975).  38 U.S.C.A. § 1116(f) and 38 C.F.R. § 3.307(a) (6) (iii).

Current VA regulations provide that certain diseases shall be service-connected if the Veteran was exposed to an herbicide agent during active service, even though there is no record of such disease during service, and provided further that the requirements of 38 C.F.R. § 3.307(d) are satisfied.  These diseases include ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina).  38 C.F.R. § 3.309(e) (2014). 

As noted above, despite the fact that the Veteran was not service connected for heart disease, ischemic heart disease (including acute myocardial infarction) is a presumptive disease listed in 38 C.F.R. § 3.309(e) and the Veteran's death certificate indicates that acute myocardial infarction was one of the causes of his death.  Additionally, the Appellant contends that the Veteran was exposed to numerous chemicals during his service that were not just limited to Agent Orange.

In this case, the Veteran does not have service in the Republic of Vietnam during the Vietnam era.  However, the Appellant contends that the Veteran was exposed to chemicals, including Agent Orange, while stationed at Fort McClellan, Alabama and while in Okinawa, Japan.

Development by the RO in January 2011 found that the Veteran was not exposed to herbicides and he did not have service in Vietnam.  However, the Board notes that VA has developed specific procedures to determine whether a veteran was exposed to herbicides in a vicinity other than the Republic of Vietnam or along the demilitarized zone (DMZ) in Korea.  VA's Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(n) directs that a detailed statement of a veteran's claimed herbicide exposure be sent to the Compensation and Pension (C&P) Service via e-mail and a review be requested of the Department of Defense's ("DoD") inventory of herbicide operations to determine whether herbicides were used or tested as alleged.  If the exposure is not verified, a request should then be sent to the U.S. Army and Joint Services Records Research Center (JSRRC) for verification.

Per the March 2014 remand instructions, VA attempted to corroborate the Veteran's exposure to tactical herbicides at Ft. McClellan and while in Okinawa, Japan through a request to the JSRRC. See Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, C.10. The JSRRC referred VA to the Department of Defense (DoD) Armed Forces Pest Management Board (AFMPB).  In a January 2015 letter, the AFMPB indicated that the documents reviewed did not identify use, testing, disposal, transit, storage or incident of exposure to Agent Orange at Fort McClellan between August 1968 and October 1968 and in Okinawa, Japan from October 1968 to February 1970.

In a February 2015 Memorandum, the JSRRC reported that a thorough search of the Veteran's personnel files, service treatment records and unit historical records was conducted.  All documents and all pertinent websites and the Appellant's testimony were all used in the determination.  JSRRC determined that an examination of historical records developed for the closing of Fort McClellan did identify commercial herbicides and insecticides that had been registered and approved for us by the DoD.  These records did not identify Agent Orange or other tactical herbicides as having been sprayed, stored or disposed of on Fort McClellan or its field training areas.  Research documents also concluded that Agent Orange was never shipped to or through, unloaded at, used, sold or buried in Okinawa.  As a result, JSRRC concluded that Agent Orange exposure could not be conceded based on the evidence of record.

Additionally, in a March 2015 the JSRRC reported that exposure to mustard gas and/or sarin gas could not be conceded based on the evidence of record.

Per the March 2014 remand instructions, a VA examiner conducted a records review in March 2015.  The examiner noted that while the Veteran served at Fort McClellan there was no objective evidence on record of the Veteran being exposed to mustard gas, sarin gas or Agent Orange.  The Veteran died of an acute myocardial infarction and had risk factors such as hypertension and obesity.  These risk factors were very common medical conditions.  The examiner opined that it was less likely as not that the Veteran's acute myocardial infarction and/or hypertension were in any related to any potential in-service chemical exposure, including Agent Orange.

Taking into account all relevant evidence, the Board finds that service connection is not warranted for the cause of the Veteran's death. 

As noted above, the Appellant contends that the Veteran was exposed to chemicals, including Agent Orange, while stationed at Fort McClellan, Alabama and while in Okinawa, Japan.  

In conjunction with the March 2014 Board remand, the RO requested development in line with VA's specific procedures to determine whether a veteran was exposed to herbicides in an area other than Vietnam.  Namely, extensive research has been performed in connection with this claim in an to attempt to verify the Veteran's alleged chemical exposure while stationed at Fort McClellan between August 1968 and October 1968 and when stationed in Okinawa, Japan from October 1968 to February 1970.  JSRRC's Memorandums for the Record have been associated with the claims file indicating a Formal Finding of inability to corroborate exposure to Agent Orange, sarin gas or mustard gas. JSRRC specifically noted that while an examination of historical records developed for the closing of Fort McClellan did identify commercial herbicides and insecticides that had been registered and approved for us by the DoD, these records did not identify Agent Orange or other tactical herbicides as having been sprayed, stored or disposed of on Fort McClellan or its field training areas.  JSRRC also found that research documents concluded that Agent Orange was never shipped to or through, unloaded at, used, sold or buried in Okinawa.  

As a result, JSRRC has concluded that Agent Orange, mustard gas and/or sarin gas exposure could not be conceded based on the evidence of record.  Therefore, herbicide exposure is not presumed for when the Veteran was stationed at Fort McClellan between August 1968 and October 1968 and when he was stationed in Okinawa, Japan from October 1968 to February 1970.  

Notably, the Appellant submitted a Combined Environmental Exposure Report for Fort McClellan and also submitted internet articles and newspaper articles regarding possible chemical exposure.   The Appellant also submitted a copy of a Board decision involving a different appellant's claim for entitlement to service connection for the cause of death.  In that case, the appellant claimed that the veteran was exposed to Agent Orange while stationed at Fort McClellan, Alabama.  The Board found that there was doubt as to whether that veteran had such exposure, but resolved doubt in the claimant's favor based, in part, on blood samples showing dioxin in the veteran's blood.  However, prior Board decisions are not binding on future cases and, moreover, such facts are not present in this case.

Additionally, the Board notes that although there have been bills introduced in Congress since 2010 to create a presumption of exposure to herbicides or other toxins for veterans stationed at Fort McClellan, these bills have not been passed or promulgated into law to date.  Indeed, there is no current and validly-passed statute (or regulation promulgated to enforce such a statute) that identifies a causal link between exposure to herbicides or other toxins and the development of diabetes in soldiers stationed at Ft. McClellan.  A House bill was not passed by a majority of both chambers of Congress and signed into law (or passed by 2/3 majority over Presidential veto).  See U.S. Const. Art. 1, § 7.  There thus exists no legally-binding registry of "exposed" Veterans.  Therefore, herbicide exposure is not presumed for Fort McClellan.  

There is also no evidence to establish actual herbicide exposure during service.  Accordingly, although the Veteran later developed ischemic heart disease (including acute myocardial infarction), which is a presumptive disease for Agent Orange exposure, based on the record, there is no evidence of actual or presumed Agent Orange (or any other herbicidal agent) exposure and the Veteran is not entitled to presumptive service connection based on inservice herbicide exposure, pursuant to 38 C.F.R. § 3.309(e). 

The Board has also considered whether service connection is warranted for the cause of the Veteran's death on another basis.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  In this regard, there is no argument or indication that the listed immediate cause of the Veteran's death of myocardial infarction due to or as a consequence of hypertension and obesity was related to any injury or disease during service.  In particular, there is no medical evidence or opinion linking his myocardial infarction directly to service.  As such, service connection for the cause of death is not warranted on a direct basis.  See 38 C.F.R. § 3.303. 

There is no evidence of record, other than the Appellant's statements, that shows that the Veteran's myocardial infarction due to or as a consequence of hypertension and obesity, which caused the Veteran's death, was in any way related to service, or to a service-connected disability, nor was it determined that either disease which the Veteran developed was caused or a result of any exposure to Agent Orange/herbicide exposure.

In fact, the only medical opinion of record on this matter is against the claim as the May 2015 VA examiner noted that the Veteran died of an acute myocardial infarction and had risk factors such as hypertension and obesity which were very common medical conditions.  The examiner concluded that it was less likely as not that the Veteran's acute myocardial infarction and/or hypertension were in any related to any potential in-service chemical exposure, including Agent Orange.

Taking into account all relevant evidence, the Board finds that service connection is not warranted for the cause of the Veteran's death.  In this regard, the Board notes that the Veteran was not service connected for any disabilities at the time of his death.  As to the Veteran's primary cause of death, myocardial infarction due to or as a consequence of hypertension and obesity, there is no evidence of record linking this disability to service to include exposure to herbicides, and no evidence that it manifested until many years after the Veteran's separation from service.  

While the Board is sympathetic toward the Appellant, it is bound by the law, and this decision is dictated by the statutes and regulations relating to service connection for cause of death.  See 38 U.S.C.A. §§503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board has also considered the appellant's own lay assertions that the Veteran's death was related to herbicide exposure in service.  Certainly, she is competent to relate the Veteran's reports as to symptomatology, and to describe symptoms she witnessed him experiencing while they were together.  However, the Board finds that there is no evidence of record to show that she has the specialized medical education, training and experience necessary to render a competent medical opinion on a complex medical matter, such as whether in-service herbicide exposure subsequently caused any of the diseases that directly led to his death.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions). 

Under these circumstances, the Board concludes that the record does not support a finding that a service-connected disability caused or contributed substantially or materially to cause the Veteran's death.  The claim for service connection for the cause of the Veteran's death must therefore be denied.  In reaching the decision, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as no competent, probative evidence supports the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2014); Gilbert.


ORDER

Entitlement to service connection for cause of the Veteran's death is denied.


____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


